Citation Nr: 1218248	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The appellant had active service in the U.S. Army from September 1951 to August 1953 and with the U.S. Marines from January 1954 to January 1956.  He had service with the Merchant Marines after World War II (WWII).  Merchant Marine service after WWII is not valid for VA purposes.  See 38 C.F.R. § 3.7 (2011). 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied service connection for a respiratory disorder.  In September 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.

On December 16, 2011, the Board issued a decision denying the Veteran's claim. 

For the reasons expressed below, the Board is vacating its December 16, 2011 decision and the matter on appeal is now being remanded to the RO via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

The December 16, 2011 Board decision denied service connection for a respiratory disorder; however, in light of additional evidence and argument received from the Veteran's representative that was not previously considered, that decision must be vacated and a new decision issued in its place. 


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on December 16, 2011 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2011). 

As mentioned above, on December 16, 2011, the Board denied the Veteran's claim for service connection for a respiratory disorder.  Subsequently, the Board received notice that the Veteran was seen for complaints of a "lingering cough productive of thick sputum" at VA facility in November 2011.  A chest X-ray revealed findings that were interpreted as being consistent with very mild asbestos related changes of the pleura and lung bases.   As this evidence was not considered or addressed in the Board's decision, the Veteran was denied due process of law.  The Board must therefore vacate the December 16, 2011 decision, and enter a new decision addressing the claim on appeal as if the prior decision had not been rendered. 


ORDER

The December 16, 2011 Board decision is vacated


REMAND

The appellant alleges that he has a respiratory disorder due to asbestos exposure in service.  He alleges that he was exposed to asbestos in his barracks.  He has stated that he was relocated from his barracks due to asbestos.  Moreover, the Board notes that the appellant had two periods of active service.  Service personnel records show that during his second period of active service with the U.S. Marines, he served onboard ships on three occasions.  He also had service with the Merchant Marines, which, as noted above, is not valid for VA purposes.  

A November 2011 VA memorandum reflects that the Veteran's exposure risk during service was minimal.

In a letter of January 1995, Dr. W.J.D., noted that the appellant had obstructive lung disease felt to be related to asbestos exposure in the past.  In a letter of February 1995, he noted that the appellant suffers from several medical conditions including chronic obstructive lung disease and known asbestos exposure with possible asbestosis. 

A pulmonary function test examination of September 1996 noted findings of mild restrictive pulmonary deficit.  Chest X-rays of April 2002 show posterobasal atelectasis or possibly mild infiltrates.  Chest X-rays of July 2002 show stable linear fibrotic scarring at the left lung base.  Private treatment records of May 2005 note the appellant had chronic obstructive pulmonary disease. 

A February 2010 VA consultation report notes that that the Veteran had multiple CT scans that did not suggest any significant asbestos related disease.  It was noted that he had bronchiectasis with unclear etiology.

In September 2010, the Board remanded the claim to schedule the Veteran a VA examination to determine the nature and etiology of his claimed respiratory disorder.  A VA examination was scheduled in December 2010, but the Veteran failed to report to the examination without good cause.  

As discussed above, November 2011 chest X-ray findings were interpreted as being consistent with very mild asbestos related changes of the pleura and lung bases.  It is unclear, however, whether the physician who interpreted the films was a "B" reader (a physician certified by the National Institute for Occupational Safety and Health (NIOSH) as demonstrating proficiency in classifying radiographs of the pneumoconiosis).  Therefore, on remand, the RO should seek clarification as to whether this physician was a "B" reader.

The Board notes that the Veteran's representative has indicated that he is willing to report to another VA examination, if scheduled.  Because there is conflicting medical evidence and no adequate medical opinion, the Board finds that a VA examination would be helpful in making a determination on this claim.  Therefore, on remand, the Veteran should be afforded a VA examination to determine any currently found respiratory disability and to obtain an opinion as to the etiology of any currently found respiratory disability.  See McLendon v. Nichols, 20 Vet. App. 70 (2006).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding VA records of evaluation and/or treatment for the Veteran's claimed respiratory disorder.  

2.  The RO/AMC should determine whether the physician who interpreted the November 2011 chest X-rays was a "B" reader.  If not, the RO/AMC should request that a "B" reader review the November 2011 X-ray films, if possible, and provide a supplemental report.  The "B" reader should indicate whether he or she agrees that the findings are consistent with very mild asbestos related changes of the pleura and lung bases.

3.  Then, the RO/AMC should schedule the Veteran for a VA pulmonary examination.  The examiner should identify any current respiratory disability.  The examiner should specifically rule in or rule out a diagnosis of asbestosis or any other asbestos related respiratory disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability is related to active service, including any asbestos exposure during service.  

If asbestosis or any other asbestos related lung disability is identified, the examiner should specifically state whether such disability is related to any asbestos exposure during his two periods of active service from September 1951 to August 1953 and from January 1954 to January 1956.  In rendering this opinion, the examiner is advised that the Veteran's risk exposure during service was determined to be "minimal" and that the Veteran's service with the Merchant Marines is not active service. 

The claims file should be made available to the examiner for review.  The examiner is asked to identify any radiological changes attributable to exposure to asbestos.  The examiner should explain the rationale for all opinions provided.

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


